DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment received December 15, 2021:
Claims 39-44 have been canceled as per Applicant’s request.  Claims 1, 13, 19-21, 23-24, 26, 28, 30-32, 24, and 38 are pending.
The previous prior art rejection is withdrawn in light of the entered amendment.  Thus, the application is in condition for allowance.
Allowable Subject Matter
Claims 1, 13, 19-21, 23-24, 26, 28, 30-32, 24, and 38 are allowed.
	The following is an Examiner’s statement of reasons for allowance: none of the prior art of record, alone or in combination, appears to teach, suggest, or render obvious the invention of at least claims 1, 13, and 23. 
	Claims 1, 13, and 23 teach the lithium ion battery comprising the elements therein. Notably, claims 1, 13, and 23 require that either tetravinylsilane (claims 1 and 23) or tetraallylsilane (claim 13) is the only additive; furthermore, claims 1, 13, and 23 require that the liquid electrolyte is free of fluorinated carbonates.
	As stated in the remarks (see p 6), previously relied upon Kim (US 2019/0020063 or WO 2018/093152) requires multiple additives, and previously relied upon Kawabata (WO 2017/138453) requires a fluorinated carbonate solvent.  There is no motivation in the prior art to simultaneously contain only one additive (the specifically claimed silanes) and 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENIA WANG whose telephone number is (571)272-4942. The examiner can normally be reached a flex schedule, generally Monday-Thursday 5:30 -7:30(AM) and 9:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENIA WANG/Primary Examiner, Art Unit 1759